 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8
     CHRISTOPHER ROBERT JOHNSON,                      CASE NO. C19-5688 BHS
 9
                             Petitioner,              ORDER ADOPTING REPORT
10          v.                                        AND RECOMMENDATION
11   JEFFREY A. UTTECHT,
12                           Respondent.

13

14          This matter comes before the Court on the Report and Recommendation (“R&R”)
15   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 12. The Court
16   having considered the R&R and the remaining record, and no objections having been
17   filed, does hereby find and order as follows:
18          (1)    The R&R is ADOPTED;
19          (2)    Petitioner’s petition for habeas corpus, Dkt. 7, is DISMISSED without
20   prejudice for failure to exhaust state judicial remedies and as premature;
21          (3)    A certificate of appealability is DENIED;
22


     ORDER - 1
 1         (4)   Petitioner’s “Motion to Compel Information,” Dkt. 9, and “Motion for

 2   Petitioner Initiated Summary Judgment,” Dkt. 11, are DENIED as moot; and

 3         (4)   This Clerk shall close this case.

 4         Dated this 24th day of October, 2019.

 5

 6

 7
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
